Title: To John Adams from Francis Dana, 18 October 1782
From: Dana, Francis
To: Adams, John



St: Petersbourg Octr. 7/18 1782
My dear Friend

I have this moment received your Letters of the 17th. and 29th. of Septr: and after assuring you that they have given me much pleasure because they acquaint me your health and spirits are in a tolerable good state. I shall endeavour to make the best returns for them I am able to do, in my feeble state. My heart is obliged to ask leave of my head whenever it wishes to pay a proper attention to those who have a place in it. I have been confined for some time by an indisposition which has unfitted me for writing. I am now better, tho’ I still labour under a dull heavy head ach, which will never entirely forsake me while I remain in this climate. I have however resolved to spend another benighted winter here. Your Son, I believe will go from hence in about a fortnight, by the way of Sweden and Denmark, when I shall be in a very lonely state, but still I shall be relieved from much anxiety about his education. The measure is necessary for his good. He wishes to be at his studies as soon as possible. I will give you some further particulars abt his route, company &c. if he goes. This course will be considerably more expensive than a passage by water in the Spring, which you propose in your last letter, yet the time that will be saved by it will make the difference of expence an object of little or no consideration in your mind. The kind manner in which you have expressed your sorrow that you have been so long prevented writing me, has done my almost disconsolate heart great good. Your friendship I place among the most valuable blessings of my life. The picture you sent to the care of the Dutch Ambassador I have heard nothing about. I will wait upon him soon and enquire after it. The dispatches have come to hand, except the copy of one letter and of a Cypher which were said to be enclosed. Can you give me any account of these? Please in future to write on the inside of the cover “This packet contains 5 (or as the Case may be) Papers” when I shall know if the a whole comes to hand from you. I thank you for the communications relative to Messrs: Fitzberbert and Oswald. There can certainly be no sincerity in such vague schemes and perhaps as little wisdom as sincerity. My opinion is, Gibralter will be taken. This is the opinion of the Spanish Ministers here. If so, I flatter myself we may have a general peace in the course of the next Winter. Pray send me a copy of your Treaty if possible. It may be sent directly on, as there are no secrets in it, I presume. I shall attend in future to the Houses you mention. Are either of them Bankers to the United States? I have exactly the same idea as you have, of a certain policy. The web is too strong to be broken. You will find in my letter of the 5/16 Septr: precisely the same sentiments touching the probable effects of a similar policy with you, had you pursued it, as you have expressed upon it in your last, a little more particularly pointed out however. I shall begin to think by this conformity in our opinions that my ideas are not always erroneous upon the political plans which we ought to adopt. But I can think only and not act. Please to attend to my enquiry in the above letter about the categorical affair. Your Loan is in a much better state than I expected. You will be pleased to inform me from time to time of any alterations of consequence which may take place in it. We shall I beleive stand in need of it, as our Taxes seem to be very deficient. Not so much perhaps owing to the want of specie in the Country, as to its unequal distribution among the people. Those of the interiour parts must be nearly destitute of it, and of course really unable to pay their taxes in it. But this is an evil that will gradually be done away. The matter you speak of towards the close of your last, if I am not deceived, has been effected by the intrigues of the Ministrythe Empress and will terminate as your question supposes. Nay further, ’tis probable the Emperor is necessary to it, and will take a part in it. There is much curious History in this matter which I cannot go into for want of a Cypher between us. I believe the Corps Diplomatiq here do not differ in opinion from the Corps Diplomatique with you.
As to the Information you wish for respecting the affairs of the Crimea I am unable at present to satisfy my own mind about them. The Independency of that Country was stipulated in the Treaty of Kainard, and the People were at liberty to elect their own Khans, and of course the Grand Sultan had no longer the right to depose them. From that time the Empress has considered herself as their Protectress. Russia besides obtained as it was then thought the great object of Peter the First, which her Majesty had pursued with all the magnanimity which adorns her character, that of a free commerce upon the Turkish Seas; and several ports there, viz. Kinburn, Kerseh, and Yanikale: but it was soon perceived that Her Majesty had lost almost all advantages thro’ the want of proper information in her Negociators, which her arms had put into her hands. In short that this great project was left unprotected, and at the mercy of the Turks because her Majesty cou’d neither send or build any Ships of War there for its protection. Another war therefore is perhaps necessary to remove the Turks at a more convenient distance, and to obtain the right of establishing a Navy in those Seas. When these objects will be pursued time will show us. I will endeavour to give you some further particulars relative to this Subject at another time; at present my head is in such a state that it is with great difficulty I have proceeded thus far. Pray give my regards to Mr. Thaxter and tell him as he has concluded to remain with you awhile longer, I hope he will write me by every convenient opportunity.

I am Sir, your much obliged Friend & obedt: hble: Servant
FD

 

Dear Sir

Septr:October 9/20th


The above was written too late for the post of the day. Since then, I am inform’d the Commercial Treaty with Denmark is concluded; and that nearly the same advantages are granted to the Danes, as to the English by their Treaty; probably the very same which the English will enjoy after the expiration of that, in virtue of a new Treaty. I think they will not again obtain any particular advantages over other Nations, which have heretofore given them a sort of a Monopoly here. The error of such a policy is now clearly discerned. I do not yet learn that the Treaty with Portugal is concluded. Sweden wishes to have one also: And Her Majesty’s Ministers for certain substantial reasons, are inclined to make Treaties with all the World, America at present alone excepted. I venture to say that a liberal Commercial Treaty with the United States, wou’d be productive of more solid benefits to this Empire than all the Treaties Her Majesty can form with any of the European States; and that the sooner such a one takes place the better for the Interests of her Empire. These two Truths are demonstrable. But it is said Il faut menager les Anglais—This moment we have received an account of the destruction of the floating batteries before Gibralter. My hopes are at an end. There now remains but one great stroke that of attacking Ld. Howe’s Fleet which does not consist of more than 30 ships of the Line, when the combined Fleet amounts to 57. What an occasion to give a mortal blow to the British Navy! But may we expect this will be done? Adieu.
